Citation Nr: 1113843	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2010 for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; near continuous symptoms affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  It is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated May 2008

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran psychiatric examinations in June 2008 and May 2010, obtained medical opinions as to the severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision:

a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

a 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

a 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.   

a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet.App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, the Court further indicated that without those examples, differentiating a 30 percent evaluation from a 50 percent evaluation would be extremely ambiguous.  Id at 442.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran underwent a June 2008 VA examination.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran complained of flashbacks and nightmares approximately twice per week.  He also reported intrusive thoughts for 70 percent of the day.  He reported that if he smells something sour, he will have olfactory hallucinations of dead and decomposing bodies.  His arousal symptoms were significant; he complained of being irritable; he had problems with depression; and he stated that suicidal ideation comes and goes.  

Upon examination, the Veteran was dressed in clean clothes and had good hygiene.  He was oriented times four.  Speech came in a halting style and with paucity of content.  He did not feel like talking; his mood was depressed and irritable; and his affect was congruent.  Short and long term memory was intact.  Form of thought was linear and goal directed.  Content of thought was unremarkable.  He was not suicidal, homicidal, or psychotic.  The examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 38 for PTSD.  

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2010).

The Veteran consistently disputed the findings in the June 2008 examination report.  He stated that the examiner arrived late to the examination and that consequently, the examination lasted a mere 15 minutes.  The Veteran also denied the finding in the examination report that flashback dreams have decreased in frequency.  To the contrary, he argued that they increased.  

As a result, the Board remanded the claim so that the RO could undergo a new VA examination.  

The Veteran underwent another VA examination in May 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that he has not had any previous psychiatric hospitalizations; but that he has been receiving almost daily Tele-Health contact since March 31, 2010.  He endorsed having passive suicidal thoughts; but denied any suicidal attempts.  He endorsed angry outbursts; but denied a history of homicidal ideation or attempts.  He described the average severity of symptoms at a 9 or 10/10; and he said that he has been very distressed lately.  He reported flashbacks and nightmares approximately every other night.  

The Veteran reported having been married six times, with two children from his second wife.  He has been with his current wife for 38 years.  His activities of daily living were intact from a psychiatric standpoint; but were restricted due to physical problems.  He reported that he avoids crowds and does not like to be around anybody.  He gets nightmares that sound like fireworks, rifle sounds, gunshots, etc.  He reported feeling detached and estranged from other people; and he felt emotional numbness and an inability to love or trust anybody.  He stated that he has problems with anger and irritability, including angry outbursts.  He also reported concentration problems and being easily distracted.  He had an increased startle response.  He reported being hypervigilant and always on guard.  He always watches his surroundings.  

The examiner reiterated that the Veteran is able to maintain activities of daily living, including personal hygiene, with some assistance.  The Veteran has not experienced a significant trauma since the most recent examination.  The examiner also stated that there has not been a worsening of the Veteran's disability since the last examination.  Thought processes and communication were not impaired.  However, social functioning was impaired.  Employment was impacted due to PTSD and depressive disorder.  The examiner opined that the Veteran was unable to perform adequately in any work setting from a psychiatric standpoint.  He was mentally competent to handle VA funds.  The examiner assigned a GAF score of 40 due to PTSD and 40 due to depressive disorder.  He found that due to PTSD, there was evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; near continuous symptoms affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.   

The Board finds that the Veteran is entitled to a rating of 70 percent, but no greater, for his PTSD.  The Board recognizes that the May 2010 examiner stated that there has not been a worsening of the Veteran's disability since the last examination.  The Board also recognizes that both the June 2008 and May 2010 examiners found that the Veteran's thought processes and communication were not impaired.  However, both examiners assigned GAF scores that indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Moreover, the May 2010 specifically stated that there was evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood; and that he suffered from several of the symptoms enumerated in the criteria for a 70 percent rating.  He suffers from suicidal ideation; near continuous symptoms affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.

The Board notes that entitlement to a rating in excess of 70 percent is not warranted.  The preponderance of the evidence is against a finding that the Veteran suffers from total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board recognizes the lay statements made by the Veteran's spouse and granddaughter.  However, these statements do not address any of the symptoms enumerated in the criteria for a rating in excess of 70 percent.  They reference mood swings, depression, irritability, and nightmares.  However, they do not indicate that the Veteran suffers from total occupational and social impairment.  

The Board also recognizes the March 2009 private treatment report from Dr. H.A.L.  The examination report is largely consistent with the two VA examination reports.  The Veteran complained of nightmares and intense recollections of combat experience on a daily basis.  He described irritability and heightened response.  Upon examination, he was found to have grossly intact cognitive functioning.  His insight was partial and his judgment and impulse control were adequate.  The examiner assigned a GAF score of 35.  Once again, there was no indication of total occupational and social impairment.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's psychiatric symptoms squarely match the type and degree of the examples set forth under the criteria for the current 70 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

Entitlement to a rating of 70 percent, but no greater, is warranted for the Veteran's PTSD.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


